Citation Nr: 0110148	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  00-07 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a stomach ulcer 
disorder as secondary to post traumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for diabetes as 
secondary to a stomach ulcer disorder.

3.  Entitlement to a temporary total evaluation for treatment 
of a service connected condition requiring convalescence 
(38 C.F.R. § 4.30).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


REMAND

The veteran had active military service from December 1967 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Montgomery, 
Alabama.

Review of the record reveals that the RO granted service 
connection for PTSD in January 1999.  In March 1999 the 
veteran filed claims for a stomach ulcer disorder as 
secondary to PTSD; and diabetes mellitus as secondary to his 
stomach ulcer disorder.  He also filed another claim in 
January 2000 for a temporary total evaluation for treatment 
of bilateral foot ulcers requiring convalescence (38 C.F.R. 
§ 4.30). 

The report of a May 1999 VA examination notes that no medical 
records were available.  The examiner diagnosed recurrent 
gastric ulcers complicated by erosion into the pancreas and 
secondary diabetes mellitus.  This was apparently based on a 
history provided by the veteran.  

The Board notes that the claims for a stomach ulcer disorder 
as secondary to PTSD; and diabetes mellitus as secondary to a 
stomach ulcer disorder, were denied by a September 1999 
rating decision as not well grounded.  

Service connection is warranted for disability resulting from 
disease or injury that was either incurred in or aggravated 
by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service 
connection may also be established on a secondary basis for a 
disability which is shown to be proximately due to or the 
result of a service-connected disease or injury. Establishing 
service connection on a secondary basis requires evidence 
sufficient to show that (1) a current disability exists and 
(2) the current disability was either caused or aggravated by 
a service-connected disability. 38 C.F.R. § 3.310(a); Allen 
v. Brown, 7 Vet. App. 439, 448 (1995). 

On November 9, 2000, the President signed into law H.R. 4864, 
the Veterans Claims Assistance Act of 2000 (VCAA).  This law 
rewrites the former "duty to assist" provisions of 38 
U.S.C.A. § 5100-5107 and eliminates the "well-grounded claim" 
requirement. The change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100 et. seq.). 

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons as well, a remand is required.  

Thus, the Board is REMANDING this case to the RO for further 
development as follows:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and dates of treatment of all 
health care providers, both VA and 
private, who have treated him for PTSD, 
stomach ulcer disorder, and diabetes 
mellitus since his active service.  He 
should be requested to provide the 
address and dates of treatment of B. 
Hirschowitz, M.D., identified in VA Form 
9, received March 17, 2000.  After 
obtaining any necessary authorization, 
the RO should attempt to obtain copies of 
all identified treatment records that are 
not already part of the record.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further pertinent 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered. 

3.  The veteran should be afforded 
appropriate VA examinations to determine 
the etiology of any currently manifested 
stomach ulcer disorder and diabetes.  The 
claims file must be made available to the 
examiner(s) for review and the examination 
report(s) should reflect that such review 
was accomplished.  All necessary tests and 
studies should be accomplished and all 
findings reported in detail.  The 
examiner(s) should offer an opinion as to 
whether it is at least as likely as not 
that a stomach ulcer disorder is 
proximately due to or the result of, or 
been chronically worsened by, the 
veteran's service-connected PTSD.  The 
examiner(s) should offer an opinion as to 
whether it is at least as likely as not 
that the diabetes is proximately due to or 
the result of, or been chronically 
worsened by, the veteran's stomach ulcer 
disorder.  A complete rationale for all 
opinions offered should be provided.

4. Following completion of the above 
actions, the RO must review the claims 
folder, considering the recently submitted 
evidence and undertake any additional 
development warranted.  Further the RO 
must ensure that all of the foregoing 
development have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (compliance 
of a Court or Board directive is neither 
optional nor discretionary).  Where the 
remand orders of the Board or the Court 
are not complied with, an error exists as 
a matter of law for failure to ensure 
compliance.  

5.  The RO should then readjudicate the 
claims.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case. The 
veteran and his representative should be 
provided the appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

